AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 14th day of August, 2012, to the Fund Accounting Servicing Agreement, dated as of June 22, 2006, as amended, (the “Fund Accounting Agreement”), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the “Trust”), on behalf of its separate series, the Congress Funds and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Accounting Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the Congress All Cap Opportunity Fund and the Congress Mid Cap Growth Fund; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit T is hereby superseded and replaced with Amended Exhibit T attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/ Eric W. Falkeis By: /s/ Michael R. McVoy Name:Eric W. Falkeis Name:Michael R. McVoy Title:President Title: Executive Vice President 1 Amended Exhibit T to the Professionally Managed Portfolios Fund Accounting Servicing Agreement Name of Series Congress Large Cap Growth Fund Congress All Cap Opportunity Fund Congress Mid Cap Growth Fund FUND ACCOUNTING SERVICES - FEE SCHEDULE at April 30, 2010 Annual Fund Accounting Fee Per Fund* Base fee on the first $[] million plus [] basis point on the next $[] million [] basis point on the balance Additional Share Classes ■$[] per year/class Annual Base Fee on First $[] Million Per Fund* $[] per domestic equity fund $[] per domestic balanced fund $[] per domestic fixed income or money market fund $[] per international or global equity funds Plus Out-Of-Pocket Expenses – Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, and all other out-of-pocket expenses. ●Pricing Services ●$[]Domestic and Canadian Equities ●$[]Options ●$[]Corp/Gov/Agency Bonds ●$[]CMO's ●$[]International Equities and Bonds ●$[]Municipal Bonds ●$[]Money Market Instruments ●$[] /Fund/Month - Mutual Fund Pricing ●$[]/Foreign Equity Security/Month for Corporate Action Service ●$[] /Month Manual Security Pricing (>[]/day) ●Factor Services (BondBuyer) ●$[] /CMO/Month ●$[]/Mortgage Backed/Month ●$[] /Month Minimum Per Fund Group ●Fair Value Services (FT Interactive) ●$[] on the first [] securities per day ●$[] on the balance of securities per day ●SWAP Pricing ●Credit Default Swaps: ●Each Set-Up:$[] ●Delivery Cost: $[]/Day ●Interest Rate Swaps: ●Setup: $[] each ●Delivery Cost: $[]/Day ●Swaptions: ●Set up: $[] each ●Delivery Cost:$[]/Day Additional Services – Above pricing is for standard services.Available but not included above are the following services – master feeder products, international income funds, funds with multiple advisors/sub-advisors. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature not required as of August 14, 2012 as the fees are not being changed. 2
